OFFICE   OF THE    ATTORNEY      GENERAL    OF TEXAS
                                   AUSTIN




    Eonorabl6 malby    K.   Lono
    CountyAttorney
    Jefferson County
    B6aumont* Toxaa

    mar Slrr




                                                      ion on lndulrtrial
                                                      S8iOn6ra Court -
                                                 ,laeept the valua-


                                     "p6rmanenttax expert" 1s without
                                       not d0rmd th0 mming of YOUF
                                       fore+,do not, in thls opinion,
                                  the durationOS a oontraat by the
                        t for the employnmlt of tax oonsultants.
                      t your attention to the 6ase OS Itoper+a. Hall,
                      rein the W-0 Court of Civil Appeals upheld the
                      raet betvsen the Commissloneracourt of Frsestone
                      oi evalurtione-8,        skilled in the valua-
    tion of 011 and @as proptmty. The opinion, written in ths fore-
    going 0880, statest
               'Authorityto make suoh a <rontreat 8s the one
         under oonalderationis not oonferredby the terms
         of revised statute 2351, vhlah speelfled the general
         powers and dutLes of CommissionersCourts, nor have
         we found any other statutoryprovisionsvhieh oan bs
         said to expressly authorlao suah ration. Expreae
         authority, however,is given to the Coanniasion6rs
         a~~~~~,.~~*~~Fa~,~w~~~~~*~“~~~~~~~~~~~~~~~~~
nocoyyy~rc*noN
         Of~uourtm,
                 the so-dilad “Tam
                                 Expwt”o~otild
                                             net hirmrelf
le@.ly get UN valuattbn on .indwtwial qmrtios aa this official
duty Is by Art&ale 7206 and 7212,
                              d   ff.k.C.
                                        r
                                  of Edsve;kc! in the Commia-
sionsrm Couxt, a,whg IULi Bo
.QOII,
     Shelby IL Long - Page 4


     S&d  court, after hewlrz tha ~‘ELd~~,
     the vmltm of such propertyin awordmncs ulth the
     ewLdencetsointroducedand 8s prov%dedfor in the
     precedingarticle;and their sctfon in such cam or
     ca&tesshall lx.?
                    final."




           erustirlg
                   that t&J for4goingBar